5S1-/5"
                               ELECTRONIC RECORD




COA#       11-15-00076-CR                        OFFENSE:        49.08


           Gilbert Reyes Morelos v.
STYLE:     The State of Texas                    COUNTY:         Knox

COA DISPOSITION:      DISMISSED                  TRIAL COURT:    50th District Court


DATE: 4/23/15                     Publish: NO    TC CASE #:      3962




                        IN THE COURT OF CRIMINAL APPEALS



          Gilbert Reyes Morellos V.
style.    The State of Texas                          cca#:      PD-0588-15
                                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         JZFUSfV                                      JUDGE:

DATE:     /C>)£>7(20Jf                                SIGNED:                          PC:

JUDGE:      ffjA CtiM^—                               PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD